Guerry, J.
The defendant had owned and operated a tourist camp for only a few days when officers, upon a search of the entire premises, discovered “two partially filled cases of red bottled-in-bond whisky” in the loft to one of the cottages. When the officers were about to crawl up into the loft from the ear-shed which adjoined the cottage, the defendant said: “If you will not search up there I will make it interesting for you.” Held, that this evidence was sufficient to show that the defendant had guilty knowledge of the presence of the whisky on premises owned by him, and was therefore sufficient to uphold a verdict finding him guilty of possessing liquor. See Ransom v. State, 2 Ga. App. 826 (2) (59 S. E. 101) ; Taylor v. State, 135 Ga. 622 (70 S. E. 237). The judge did not err in overruling the motion for new trial, based only on the general grounds.

Judgment affirmed'.


Broyles, C. J., and MacIntyre, J., concur.